Citation Nr: 9906436	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-34 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased apportionment of the veteran's 
compensation benefits on behalf of his minor child.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from May 1951 to 
February 1953 and from March 1954 to March 1957.  

This case was previously before the Board of Veterans' 
Appeals (Board) in July 1998 at which time it was remanded in 
order that the veteran and the appellant might have an 
opportunity to submit more current financial information.  
Neither party responded to a request for financial 
information and the case has returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  According to a January 1990 rating decision, the 
veteran's combined service-connected disabilities resulted in 
a 30 percent evaluation.  

2.  The veteran's minor child, [redacted], was born on 
September [redacted], 1990.  

3.  The child is in the care of, and resides with the 
appellant, her mother.  The veteran has been paying $50 
monthly from his VA benefits for his child, [redacted][redacted], 
since November 1, 1991.  

4.  No evidence has been presented showing that an increased 
apportionment of the veteran's VA disability compensation in 
the amount of $60 monthly for his minor child would cause 
undue hardship on him.  




CONCLUSION OF LAW

The criteria for an apportionment to the appellant of the 
veteran's VA disability compensation in the amount of $60 
monthly for his minor child have been met.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451, 3.453 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of the statutes and judicial 
construction.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
she has presented a claim which is plausible.  As for the 
Board's duty to assist her, as mandated by 38 U.S.C.A. 
§ 5107(a), the Board finds that the duty to assist has been 
satisfied.  The Board remanded the case in 1998 in order to 
obtain more current financial information from both the 
appellant and the veteran.  Neither party responded with any 
information and therefore the Board is forced to rely on the 
evidence which is of record.  The appellant contends that she 
is suffering from hardship, and that a greater apportionment 
is warranted on behalf of the veteran's minor child.  After a 
review of the record which is available, the Board finds that 
an apportionment in the amount of $60 monthly is warranted 
based on the reported hardship of the appellant, and that 
such an amount would not result in undue hardship to the 
veteran.  

All or any part of the compensation payable on account of any 
veteran may be apportioned if the veteran is not residing 
with his spouse, or if the veteran's children are not in his 
custody, if the veteran is not reasonably discharging his 
responsibilities for the support of the spouse and children.  
38 U.S.C.A. § 5307(a); 38 C.F.R. § 3.450.  In addition to the 
provisions of 38 C.F.R. § 3.450, compensation may be 
specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as 
it does not cause undue hardship to the other person's 
interest.  The amount apportioned should generally be 
consistent with the number of dependents involved.  
Ordinarily, apportionment of more than 50 percent of the 
veteran's benefits would constitute undue hardship, while 
apportionment of less than 20 percent would not provide a 
reasonable amount for any apportionee.  38 C.F.R. §§ 3.451.  

A review of the evidence which is of record shows that the 
veteran has been entitled to disability compensation for 
various disorders with a combined rating of 30 percent, 
effective July 28, 1989.  

In a June 1991 declaration of status of dependents, the 
veteran reported that he had one child under 18 years of age, 
that being the minor child in the custody of the appellant.  
He stated he was not married to the child's mother, the 
appellant.  

By communication dated July 15, 1991, the veteran was 
informed that effective September 23, "08 (sic)" his monthly 
disability compensation award would because $231.  Included 
in the amount were additional benefits for his child.  

In a communication dated December 1991, the appellant 
indicated that she was employed by Georgia Pacific and 
received $8.86 an hour.  She indicated she had no other 
income.  She reported that she paid $250 in rent, $150 
utilities, $108 per month for heat and fuel, $60 for 
telephone costs, $140 for child care, $175 on a bank note, 
$150 for grocery costs, and $75 for Christmas, goat milk and 
special baby formula.  She indicated that doctor visits cost 
$56 each and she went on average of four times a year.  She 
stated that she owned no land and she added that "my car is 
financed."  

In a January 1992 communication the veteran stated that his 
monthly income was $450.  He stated he had "no extensive 
savings."  He reported having a bank note in the amount of 
$7,000 and "First National $3,000."  He reported two doctors 
visits in the amount of $114, Christmas $100 and clothes $50.  
He also indicated $195 for "utilities, telephone, grocery, 
personal needs."   Of record is a March 1992 communication 
from an individual in the bookkeeping department of the bank 
of Holly Springs, Mississippi.  It was indicated that the 
veteran was receiving a monthly VA benefit check in the 
amount of $260.  

In an April 1992 apportionment decision, it was indicated 
that the veteran received $260 in VA benefits compensation, 
and had $450 other monthly income, for a total of $710 total 
monthly income.  As for monthly expenses, it was reported the 
veteran had $459, while the appellant had $1,108.  The net 
income after expenses for the veteran was listed as $251, 
while that of the claimant was listed as $308.  Notation was 
made that neither party had any liquid assets or other 
assets.  It was noted that both parties had income remaining 
after paying expected monthly expenses, but the veteran did 
not indicate that an apportionment would cause hardship and 
it was reasonable to expect that he should provide support 
for his dependents.  Accordingly, $50 was determined to be 
the apportioned share of the veteran's VA compensation 
benefits on behalf of his minor child.  

In March and April 1997 communications the appellant stated 
that because of her health, she was no longer working.  She 
added that she did not have any type of health insurance for 
the veteran's and her child.  In April 1997 she reported that 
she was drawing unemployment benefits in the amount of $180 a 
week.  She stated she did not own any real property and had 
exhausted her savings account.  She reported spending $200-
plus dollars in food, $160 in utility costs, $260 in rent, 
$365 on a car note, $50 for school lunch and supplies, $50 
for piano lesson, $50 for clothing and shoes, and $50 in 
other expenses.  

The Board finds that the evidence which is of record 
demonstrates that the appellant and her minor child are 
suffering from some degree of financial hardship.  In 1997 
she reported that she was no longer employed, but still had a 
number of expenses.  The Board finds that her expenses appear 
reasonable.  The veteran has not submitted any current 
financial information which would allow the Board to analyze 
his monthly income and expenses ever since the information he 
provided in early 1992.  There is no significant contention 
that an increased apportionment in the amount of $60 monthly 
would cause him undue financial hardship.  He was given an 
opportunity to provide additional information, but chose not 
to do so.  The amount of his monthly apportionment is based 
on his compensation award in the early 1990's.  There have 
been raises in the compensation rates several times since 
then and the Board finds it that he be required to allocate 
$60 a month on behalf of his and the appellant's child so 
that the apportioned amount bears the same relationship now 
to his aggregate award as it did in the early 1990's.  The 
appellant has complained of a worsened financial situation in 
the recent past, while the veteran has seen fit not to 
respond with more current information regarding his financial 
status.  The absence, however, of specific assertions and 
detailed statements of need by both parties tends to argue 
against any greater change in the way the compensation 
benefits have been allocated in recent years. 


ORDER

An apportionment of the veteran's VA disability compensation 
in the amount of $60 monthly for a minor child is granted to 
the appellant.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

